Citation Nr: 0915868	
Decision Date: 04/28/09    Archive Date: 05/07/09

DOCKET NO.  06-35 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back disability (degenerative disc disease with spinal 
stenosis.)

2.  Entitlement to service connection for a low back 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

R. Patner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to 
November 1969, including combat service in the Republic of 
Vietnam, and his decorations include the Combat Infantryman 
Badge.

This matter comes before the Board of Veterans' Appeals 
(Board) from June 2006 and August 2006 rating decisions of a 
Department of Veterans Affairs (VA) Regional Office (RO) that 
declined to reopen the previously denied claim for service 
connection for a low back disability.

The issue of entitlement to service connection for a low back 
disability is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.


FINDINGS OF FACT

1.  In May 1997, the Board denied service connection for low 
back disability.  

2.  The evidence received since the May 1997 decision is new, 
in that it is not cumulative and was not previously 
considered by decision makers.  The evidence is also material 
because it raises a reasonable possibility of substantiating 
the Veteran's claim for service connection for a low back 
disability.


CONCLUSIONS OF LAW

1. The May 1997 Board decision that denied service connection 
for a low back disability is final. 38 U.S.C.A. §§ 7104(b); 
7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 
20.1100, 20.1103, 20.1104 (2008).

2. New and material evidence has been received to reopen a 
claim for service connection for a low back disability.  
38 U.S.C.A. § 5108, (West 2002); 38 C.F.R. § 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board reopens the Veteran's claim of 
service connection for low back disability and remands the 
matter for further development.  As such, no discussion of 
VA's duty to notify and assist is necessary.

The RO denied the Veteran's claim of entitlement to service 
connection for a low back disability in July 1992.  The Board 
subsequently denied the Veteran's appeal on this issue in May 
1997.  Although the RO determined in June 2006 and August 
2006 rating decisions that new and material evidence 
sufficient to reopen the claim for a low back disability had 
not been submitted, the Board must consider the question of 
whether new and material evidence has been received because 
it goes to the Board's jurisdiction to reach the underlying 
claim and adjudicate the claim de novo.  Barnett v. Brown, 83 
F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such 
evidence has been offered, that is where the analysis must 
end, and what the RO may have determined in that regard is 
irrelevant.  Id.

The claim for service connection for a low back disability 
was previously denied in a July 1992 rating decision.  The 
Board declined to reopen the claim in May 1997.  38 U.S.C.A. 
§§ 7103 (West 2002); 38 C.F.R. § 20.1100.  Thus, the May 1997 
Board decision is final.  

The claim of entitlement to service connection for a low back 
disability may be reopened if new and material evidence is 
submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  The 
Veteran filed this application to reopen his claim in January 
2006.  Under the applicable provisions, new evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with the previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2007).  In 
determining whether evidence is new and material, the 
credibility of the new evidence is presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).

The evidence before VA at the time of the prior final 
decisions consisted of the Veteran's service treatment 
records, a VA examination, post-service treatment records, 
and the Veteran's own statements.  VA denied the claim on the 
basis that the Veteran's low back disability was not incurred 
in or aggravated by service.  

The Veteran applied to reopen his claim for service 
connection in January 2006.  The Board finds that the 
evidence received since the last final decision in May 1997 
for a low back disability is not cumulative of other evidence 
of record, relates to an unestablished fact, and raises a 
reasonable possibility of substantiating his claim.

Newly received evidence includes the Veteran's written 
statements and February 2007 testimony before the RO that his 
current back disability is related to the many helicopters 
jumps he completed while rescuing injured soldiers while in 
combat in Vietnam.  Additionally, the Veteran testified that 
he experienced back pain while in service, but did not seek 
treatment for the pain until he separated from service.  He 
contended that his back condition has continued to worsen 
since service and that he has received treatment for it for 
many years at the VA.

The Board finds that the Veteran's statements and hearing 
testimony addressing his in-service duties as a weapons 
infantryman while in combat in Vietnam, namely jumping out of 
helicopters numerous times, as well as his contentions that 
he experienced back pain in-service and his continuous post-
service symptoms of low back problems, are both new and 
material, as they tend to show a current low back condition 
that resulted from his in-service duties.  Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (Lay evidence is 
one type of evidence that must be considered, if submitted, 
when a veteran's claim seeks disability benefits).  

The lay statements and testimony have been presumed credible 
for the purpose of determining whether to reopen the claim.  
The new evidence was not previously considered by agency 
decision makers, is not cumulative or redundant, relates to 
an unestablished fact necessary to substantiate the claim, 
and raises a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.303.  Here, the Veteran's testimony, 
which must be assumed to be credible for the purpose of 
reopening, reflects that he has had a low back disability 
since his combat service in Vietnam.  Thus, the claim is 
reopened.  To that extent only, the claim is allowed.


ORDER

Service connection for a low back disability is reopened; to 
that extent only, the appeal is allowed.


REMAND 

Additional development is needed prior to further disposition 
of the claim for service connection for a low back 
disability.

First, in February 2007, the Veteran testified before the RO 
that he had been receiving treatment for his low back 
problems exclusively from the VA.  He stated that he had most 
recently attended physical therapy sessions in May 2007.  
Because the only VA clinical records in the claims file since 
the Veteran filed to re-open his claim are dated from 
November 2006 to December 2006, and the Veteran has indicated 
that he has received ongoing treatment for his low back 
disability up until at least May 2007, the Board finds that 
there are additional VA treatment records that may be 
pertinent to this claim.  These records should be obtained.  
38 C.F.R. § 3.159(c)(2) (2008); Bell v. Derwinski, 2 Vet. 
App. 611 (1992).  

Next, VA's duty to assist includes a duty to provide a 
medical examination or obtain a medical opinion where it is 
deemed necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (2008).  The 
Veteran contends that he initially sustained a back injury as 
a result of numerous helicopter jumps he completed during his 
period of active service.  In this regard, the Board notes 
that the Veteran received the Combat Infantryman Badge for 
his service, evidencing participation in combat.  The 
Veteran's reported in-service duties and resulting back 
problems are consistent with the circumstances, conditions, 
and hardships of his combat service and thus VA must accept 
the occurrence of these in-service resulting back problems.  
38 U.S.C.A. § 1154(b).  To date, VA has not considered the 
application of either 38 U.S.C.A. § 1154(b) (West 2002) or 38 
C.F.R. § 3.304(d) (2008).  As such, on remand, the RO must 
specifically consider that law and regulation.  See Dambach 
v. Gober, 223 F.3d 1376, 1380 (Fed. Cir. 2000).

Additionally, the Veteran's service representative suggests 
that the medication that the Veteran used from the 1970s to 
the 1990s for his mental health condition may have masked or 
treated his back pain, which may suggest why his back 
disability affects him more now than during that time period.  
The VA examiner should also address this contention. 

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain and associate 
with the claims file all records from the 
VA facility located in San Juan, Puerto 
Rico dated from January 2006 to the 
present.

2.  Schedule the Veteran for a VA 
examination of the spine.  The claims 
folder should be made available and 
reviewed by the examiner.  The examiner 
must opine whether it is at likely as not 
that the Veteran's current back 
disability is related to his period of 
active service, to specifically include 
his combat service in Vietnam.  In this 
regard, the examiner should consider the 
Veteran's statements that his back was 
injured due to the many helicopter jumps 
while in combat; the Report of Medical 
History at separation from service, dated 
in October 1969 that reflects the 
Veteran's complaint of back trouble; the 
Veteran's statements of symptoms in 
service; and the Veteran's and other lay 
statements of continuous symptoms of back 
problems after service.  Dalton v. 
Nicholson, 21 Vet. App. 23 (holding that 
an examination was inadequate where the 
examiner did not comment on the veteran's 
report of in-service injury but relied on 
the service treatment records to provide 
a negative opinion).  The examiner should 
also opine as to whether the medication 
the Veteran consumed from the 1970s 
though the 1990s masked or treated his 
back pain.  The examiner should also 
provide an opinion as to the approximate 
date of onset of the Veteran's current 
low back disability.  The rationale for 
the opinions must be provided in a 
legible report.

3.  Then, readjudicate the claim.  In 
doing so, the RO must specifically 
consider 38 U.S.C.A. § 1154(b) and 38 
C.F.R. § 3.304(d).  If action remains 
adverse to the Veteran, issue a 
supplemental statement of the case and 
allow the appropriate time for 
response.  Then, return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2008).



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


